Citation Nr: 1011747	
Decision Date: 03/30/10    Archive Date: 04/07/10

DOCKET NO.  07-37 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim for optic atrophy, to include as due to 
Agent Orange exposure, or secondary the Veteran's 
service-connected malaria.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L.J. Bakke-Shaw, Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to March 
1969.  This appeal arises before the Board of Veterans' 
Appeals (Board) from a rating decision rendered by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem.


FINDINGS OF FACT

1.  A June 1997 Board decision denied entitlement to service 
connection for optic atrophy as a result of Agent Orange 
exposure.  This decision was not appealed.

2.  Evidence received since the June 1997 Board does not 
raise a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

Evidence submitted to reopen the claim of entitlement to 
service connection for optic atrophy, to include as due to 
Agent Orange exposure and secondary to malaria is not new and 
material, and therefore the claim is not reopened.  
38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2009).  
Prior to initial adjudication, a letter dated in August 2005 
satisfied the duty to notify provisions.  An additional 
letter was also provided to the Veteran in October 2006, 
after which the claim was readjudicated.  See 38 C.F.R. § 
3.159(b)(1); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006); Kent v. Nicholson, 20 Vet. App. 1 (2006).

In the case of a claim to reopen a previously denied issue, 
the VCAA explicitly provides that "[n]othing in [38 U.S.C.A. 
§ 5103A] shall be construed to require [VA] to reopen a claim 
that has been disallowed except when new and material 
evidence is presented or secured, as described in [38 
U.S.C.A. § 5108]."  38 U.S.C.A. § 5103A(f).  However, VA has 
a duty, in order to assist the Veteran, to obtain records.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this regard, the 
Veteran's service treatment records, VA medical treatment 
records, and private medical records have been obtained.  A 
VA medical examination was provided to the Veteran and was 
based on review of the medical treatment records, the 
Veteran's reported medical history, and examination of the 
Veteran.  Clinical studies including visual acuity tests, 
field of vision tests, Goldman's fields, and external and 
dilated examination were conducted.  The examination is 
therefore adequate for the purposes of adjudicating this 
claim.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. 
App. 303, 312 (2007).  Moreover, the Veteran has not 
indicated that he found this examination to be inadequate. 

An October 2006 finding of unavailability shows the actions 
the RO performed to obtain VA treatment records dated from 
February to April 1987.  By a letter dated in the same month, 
the RO notified the Veteran that the records were unavailable 
and asked the Veteran to submit any copies he may have in his 
possession.  The Veteran did not respond.  However, records 
were subsequently obtained from the Southeastern Blind 
Rehabilitation Center dated from February to April 1987, and 
contain the VA treatment records dated from February to April 
1987.  As the records obtained from the Southeastern Blind 
Rehabilitation Center include VA treatment records during the 
relevant period, and as the Southeastern Blind Rehabilitation 
Center supervisor noted that the records show the Veteran was 
admitted for a period of 11 weeks in the relevant time 
period, the Board concludes that all obtainable VA treatment 
records are now of record.  

The record shows that the Veteran was awarded disability 
benefits from the Social Security Administration (SSA) in 
1984.  The duty to assist extends to obtaining SSA records 
where they are relevant to the issue under consideration.  
Murinscak v. Derwinski, 2 Vet. App. 363, 370 (1992).  Under 
the circumstances of this case, the Board finds it is not 
necessary to remand to obtain them.  The only eye disorder 
currently diagnosed is congenital.  See 38 C.F.R. 
§§ 3.303(c), 4.9 (2009).  The SSA records in question were 
generated in 1984, long before the Veteran's current appeal 
began with his claim in 2005.  The SSA records are not 
relevant to the issue of the Veteran's current eye disorder.  
Thus, even if these records were to show findings of an eye 
disorder other than a congenital eye disorder, such findings 
would not have a bearing on the present claim.  Moreover, the 
Board finds that the SSA records are not relevant because the 
question is not the extent to which his eye disorder impacts 
the Veteran's functioning, but whether his current eye 
disorder is related to active service or to a service-
connected disability.  Accordingly, there is no prejudice to 
the Veteran in not obtaining such records.  Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  

There is no indication in the record that additional evidence 
relevant to the issue decided herein is available and not 
part of the claims file.  As there is no indication that any 
failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of this case, the 
Board finds that any such failure is harmless.  See Mayfield 
v. Nicholson, 20 Vet. App. 537 (2006); see also 
Dingess/Hartman, 19 Vet. App. 473.  Further, the purpose 
behind the notice requirement has been satisfied because the 
Veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim, to 
include the opportunity to present pertinent evidence.

Service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2009).  In order to establish service connection for the 
Veteran's eye disorder, there must be (1) medical evidence of 
a current disability; (2) medical, or in certain 
circumstances, lay evidence of inservice incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed inservice disease or injury 
and the current disability.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

Moreover, pertinent regulations provide for a grant of 
secondary service connection where a disability is determined 
to be proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310.  Further, where 
service connection is sought on a secondary basis, service 
connection may be granted for a disability which was not only 
proximately due to or the result of a service-connected 
condition, but may also be granted where a service-connected 
disability aggravated a nonservice-connected disability.  
Allen v. Brown, 7 Vet. App. 439 (1994) (en banc).  

A June 1997 Board decision denied entitlement to service 
connection for optic atrophy, to include as due to Agent 
Orange exposure.  The Veteran did not appeal this decision, 
and therefore this decision is final.  38 U.S.C.A. § 7104.  
The matter under consideration at that time was whether the 
optic atrophy was related to the Veteran's military service.  
In order for the Veteran's claim to be reopened, evidence 
must have been presented or secured since the June 1997 Board 
decision which is relevant to, and probative of, this matter.

The Veteran's claim to reopen the issue of entitlement to 
service connection for optic atrophy, to include as due to 
Agent Orange exposure and secondary to his service-connected 
malaria was received in August 2005.  Moreover, although the 
Veteran claimed in 1997 that his optic atrophy was the result 
of his exposure to herbicides, and now claims that it 
includes as secondary to his service-connected malaria, his 
current claim must be treated as one to reopen, as it is not 
a new claim, but a claim for the same diagnosed disorder on a 
different theoretical basis.  Compare Ashford v. Brown, 10 
Vet. App. 120 (1997), with Ephraim v. Brown, 82 F.3d 399 
(Fed. Cir. 1996); see also Boggs v. Peake, 520 F.3d 1330, 
1334-35 (Fed. Cir. 2008).  

Although the RO determined in November 2007 that new and 
material evidence was presented to reopen these claims, this 
decision is not binding on the Board.  The Board must first 
decide whether evidence has been received that is both new 
and material to reopen the claim.  Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996); McGinnis v. Brown, 4 Vet. App. 239 
(1993) (Board reopening is unlawful when new and material 
evidence has not been submitted).  Consequently, the Board 
will adjudicate the question of whether new and material 
evidence has been received, furnishing a complete explanation 
as to its reasons and bases for such a decision.

Reopening a claim for service connection which has been 
previously and finally disallowed requires that new and 
material evidence be presented or secured since the last 
final disallowance of the claim.  38 U.S.C.A. § 5108; Evans 
v. Brown, 9 Vet. App. 273, 285 (1996); see also Graves v. 
Brown, 8 Vet. App. 522, 524 (1996).  New evidence means 
existing evidence not previously submitted to VA.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

Evidence considered at the time of the June 1997 Board 
decision, included the Veteran's service treatment records, 
private medical records, and VA medical records.  Evidence 
received since the June 1997 Board decision includes records 
from the Southeastern Blind Rehabilitation Center, Duke Eye 
Center, and VA medical records.

The medical records from the Southeastern Blind 
Rehabilitation Center dated from February 1987 to April 1987 
indicate that the Veteran attended an 11-week comprehensive 
training program in adjustment to sight loss.  VA medical 
records dated from February to April 1987 show that the 
Veteran was evaluated and diagnosed with optic atrophy of 
unknown etiology and blindness, secondary to optic atrophy.  
Records received from Duke Eye Center dated from March 1984 
to September 1984, reveal treatment for optic atrophy.  VA 
treatment records dated from 2002 to 2007 show treatment for 
eye complaints with diagnoses of legal blindness, 
conjunctivitis, and a stye.  In March 2005, a VA examination 
reported a history of malaria treated in 1969, with recent 
history of subjective fever and chills.  In April 2005, a VA 
eye examination diagnosed persistent optic atrophy from 
Leber's.  In March 2007, a VA examiner found no eye symptoms 
that could be attributed to the service-connected malaria.  A 
November 2008 statement from VA shows the Veteran remains 
legally blind and under treatment.  A prescription for 
eyeglasses with photo-grey dated in January 2009 was also 
submitted.  This evidence is not new and material as it is 
cumulative of evidence already considered, and it does not 
relate to an unestablished fact necessary to substantiate the 
claim, as it does not provide a nexus between the disorder of 
optic atrophy and the Veteran's military service or to a 
service-connected disorder.   

A VA entry dated in 2003 shows that the Veteran was advised 
to contact his Veterans' Service Organization because his eye 
problem "might possibly be service connected."  The 
physician further opined that the Veteran's blindness "might 
also be service connected, since [he was] exposed to Agent 
Orange in Viet Nam."  Although this evidence relates to an 
unestablished fact necessary to substantiate the claim, it is 
not new and material as both opinions are speculative.  See 
Bostain v. West, 11 Vet. App. 124, 127-28 (1998) (private 
physician's opinion that veteran's preexisting service-
related condition may have contributed to his ultimate demise 
too speculative, standing alone, to be deemed new and 
material evidence to reopen cause of death claim); see also 
Moffitt v. Brown, 10 Vet. App. 214, 228 (1997) (physician's 
opinion that "renal insufficiency may have been a 
contributing factor in [veteran's] overall medical condition" 
too speculative to constitute new and material evidence to 
reopen cause of death claim).  Accordingly, this evidence 
does not raise a reasonable possibility of substantiating the 
claim.

The additional evidence received since the June 1997 Board 
decision also includes a VA examination conducted in June 
2007.  The examiner stated the claims file was reviewed.  The 
Veteran reported that his optic atrophy first manifested 
itself in 1983.  The examiner diagnosed Leber's optic 
atrophy.  The examiner provided the opinion that there is no 
connection between the Veteran's service-connected malaria 
and the diagnosed Leber's optic neuropathy.  The examiner's 
rationale was that Leber's optic neuropathy is a hereditary 
condition:

I am quoting from the Wills Eye Manual, 
Third Edition: Leber's optic neuropathy 
is a rapidly progressive visual loss of 
one and then the other eye within days to 
months.  This is transmitted by 
mitochondrial DNA, (which is a way of 
saying this is a hereditary condition).  

. . . .

Therefore, there is no connection between 
malaria and the hereditary optic atrophy 
called Leber's optic neuropathy.  
Therefore, my opinion is that the 
Veteran's Leber's optic atrophy, also 
called Leber's optic neuropathy, is not 
caused by, or a result of, the Veteran's 
malaria.  

The examiner cited additional Internet articles, including an 
excerpt on Leber hereditary Optic Neuropathy from WebMD that 
states, "Leber's optic atrophy is a rare heredit[ar]y form 
of optic atrophy that usually affects young males;" and an 
excerpt on malaria from the Merck Manual of Diagnosis and 
Therapy, that makes "no references to malaria affecting the 
eyes' optic nerves."  In summary, the examiner stated:

. . . all the evidence states Leber's 
optic atrophy is an inherited congenital 
condition, unrelated to any other 
external cause (emphasis added).

For the purpose of compensation benefits, the law provides 
that congenital conditions or developmental defects are not 
diseases or injuries within the meaning of applicable 
regulation.  38 C.F.R. §§ 3.303(c), 4.9 (2009).  Accordingly, 
this evidence is not new and material because it does not 
raise a reasonable possibility of substantiating the claim of 
entitlement to service connection for optic atrophy.

As such, the additional evidence does not constitute new and 
material evidence sufficient to reopen the Veteran's claim of 
entitlement to service connection for optic atrophy, to 
include as due to Agent Orange exposure or secondary to a 
service-connected disorder.  As new and material evidence to 
reopen the finally disallowed claim has not been submitted, 
the benefit of the doubt doctrine is not for application.  
Annoni v. Brown, 5 Vet. App. 463, 467 (1993).


ORDER

New and material evidence not having been submitted, the 
appeal to reopen the Veteran's claim of entitlement to 
service connection for optic atrophy, to include as due to 
Agent Orange exposure or secondary to a service-connected 
disorder is denied.  



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


